                       2:20-cv-02046-CSB-EIL # 4        Page 1 of 24
                                                                                             E-FILED
                                                                   Monday, 27 April, 2020 12:13:20 PM
                                                                        Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

LISA ROBINSON,                                    )
                                                  )
       Plaintiff,                                 )      Case No. 20-CV-02046-CSB-EIL
                                                  )
CITY OF DANVILLE, a municipal body,               )
SCOTT EISENHAUER, in his individual and           )
official capacity, DAVID SCHNELLE, in his         )
individual and official capacity, RICKEY          )
WILLIAMS, in his individual and official          )
capacity, and LARRY THOMASON, in his              )
individual and official capacity,                 )
                                                  )
       Defendants.                                )

  DEFENDANTS CITY OF DANVILLE, SCOTT EISENHAUER, ROBERT DAVID
   SCHNELLE, RICKEY WILLIAMS, and LARRY THOMASON ANSWER AND
        AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

       Defendants City of Danville, Scott Eisenhauer, Robert David Schnelle, Rickey

Williams, and Larry Thomason, by their attorney, Julie A. Bruch, for their answer and

affirmative defenses to plaintiff’s complaint, state as follows:

                                   Nature of the Action

       1.     On February 27, 2018, after over 20 years of service working for the City

of Danville, Plaintiff was terminated from her job as an administrative assistant in

the Department of Engineering and Urban Services (EUS).            Mayor Eisenhauer and

EUS Director Schnelle fired Plaintiff for pretextual reasons that did not justify

termination. In reality, Plaintiff was fired for unlawful discriminatory and retaliatory

reasons.

ANSWER:       The first sentence is admitted. The remaining allegations are denied.
                      2:20-cv-02046-CSB-EIL # 4       Page 2 of 24




       2.     In October 2018, an Arbitrator ordered Danville to reinstate Plaintiff with

back pay and benefits. Plaintiff was then assigned to work for Director Thomason in

the Department of Public Safety.

ANSWER:       Admitted.

       3.     Since returning to work, and after successfully pursuing and vindicating

her rights, Plaintiff was again subjected to retaliation for engaging in protected

activity. Plaintiff reported Director Thomason's retaliation directly to Mayor Williams

who, for many months, permitted and enabled the retaliation to occur by ignoring,

disregarding and taking no action to protect Plaintiff or stop the retaliation, among

other ways.

ANSWER:       Defendants admit that plaintiff complained to Mayor Williams about

retaliation. The remaining allegations are denied.

      4.      This action is brought to vindicate Plaintiffs constitutional rights

guaranteed under 42 U.S.C. § 1983 and Plaintiffs civil rights guaranteed under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2200e, and the Age Discrimination in

Employment Act, 29 U.S.C. § 621.

ANSWER:       Defendants admit that plaintiff has brought this action pursuant to the

statutes cited, but deny violating same.

       5.     As alleged herein, Defendants willfully took adverse employment

actions against Plaintiff for unlawful reasons, including to retaliate against her for

reporting and opposing unlawful harassment and discrimination and for successfully

pursuing and vindicating her legal rights after she was wrongfully terminated.

                                            2
                         2:20-cv-02046-CSB-EIL # 4         Page 3 of 24




ANSWER:        Denied.

       6.      Defendants provided false and pretextual reasons for retaliating against

Plaintiff.    Defendants deviated from stated City policies in discriminating and

retaliating against Plaintiff.   Defendants treated less experienced and less qualified

employees outside of the protected classes better than Plaintiff.

ANSWER:        Denied.

       7.      The complaint seeks injunctive and equitable relief to                    prevent

Defendants, or others, from discriminating or retaliating against Danville employees in

the future.

ANSWER:        Defendants admit that plaintiff seeks such relief but deny that she is

entitled to same.

        8.     The complaint also seeks an award of actual, compensatory, statutory

and punitive damages arising from Defendants' unlawful conduct, including an

award for reasonable costs, fees and expenses.

ANSWER:        Defendants admit that plaintiff seeks such relief but deny that she is

entitled to same.

                              Parties, Jurisdiction and Venue

       9.      Plaintiff resides in this judicial district. Plaintiff is Black and over 40.

ANSWER:        Admitted.

       10.     Plaintiff has worked for the City of Danville since September 1994.

ANSWER:        Admitted.

       11.     Defendant     City    of   Danville     (Danville)    is   a   municipal       body

                                                3
                        2:20-cv-02046-CSB-EIL # 4       Page 4 of 24




incorporated under the laws of the State of Illinois.

ANSWER:       Admitted.

       12.    Danville is sued as Plaintiffs employer, as indemnitor and for

injunctive and equitable relief for which there is no immunity.

ANSWER:       Defendants admit that Danville is plaintiff’s employer but deny that she is

entitled to the relief she seeks.

       13.    Defendant Mayor Scott Eisenhauer (Mayor Eisenhauer) is sued in his

individual and official capacity. Mayor Eisenhauer was the elected Mayor of

Danville during the relevant time period through November 2018.

ANSWER:       Defendants admit the allegations in paragraph 13 but deny that he

violated plaintiff’s rights as alleged.

       14.    During the relevant time period, Mayor Eisenhauer had final policy

making authority and/or was delegated with final policy making authority as the

Mayor.

ANSWER:       Denied.

       15.    Mayor Eisenhauer acted under color of law.

ANSWER:       Admitted.

       16.    Defendant Mayor Ricky Williams (Mayor Williams) is sued in his

individual and official capacity. In November 2018, Mayor Williams became the Acting

Mayor of Danville and, subsequently, was elected the Mayor of Danville.

ANSWER:       Defendants admit the allegations in paragraph 16 but deny that he

violated plaintiff’s rights as alleged.

                                             4
                        2:20-cv-02046-CSB-EIL # 4     Page 5 of 24




       17.    During the relevant time period, Mayor Williams had final policy

making authority and/or was delegated with final policy making authority as the

Mayor.

ANSWER:       Denied.

       18.    Mayor Williams acted under color of law.

ANSWER:       Admitted.

       19.    Defendant Director David Schnelle (Director Schnelle) is sued in his

individual and official capacity. Director Schnelle served as the Director of the

Engineering and Urban Services Department during the relevant time period.

ANSWER:       Defendants admit the allegations in paragraph 19 but deny that he

violated plaintiff’s rights as alleged.

       20.    Director Schnelle has final policy making authority and/or was

delegated with final policy making authority.

ANSWER:       Denied.

       21.    Director Schnelle acted under color of law.

ANSWER:       Admitted.

       22.    Defendant Public Safety Director Larry Thomason (Director Thomason)

is sued in his individual and official capacity. Director Thomason served as the

Director of Public Safety during the relevant time period.

ANSWER:       Defendants admit the allegations in paragraph 22 but deny that he

violated plaintiff’s rights as alleged.

       23.    Director Thomason has final policy making authority and/or was

                                            5
                          2:20-cv-02046-CSB-EIL # 4     Page 6 of 24




delegated with final policy making authority.

ANSWER:         Denied.

       24.      Director Thomason acted under color of law.

ANSWER:         Admitted.

       25.      This Court has jurisdiction under 42 U.S.C. § 1983 and 28 U.S.C. §§ 1331,

1343 & 1367.

ANSWER:         Admitted.

       26.      Venue is proper in this judicial district under 28 U.S.C. §1391(b) and (c)

because the events giving rise to Plaintiffs' claims occurred within this judicial district.

ANSWER:         Admitted.

       27.      The complaint is filed subsequent to the timely filing Charges of

Discrimination with the Illinois Department of Human Rights and the Equal

Employment Opportunity Commission, attached as Exhibit 1 and incorporated herein

by reference.

ANSWER:         Admitted.

       28.      The complaint is filed pursuant to the Right to Sue Letter issued by the

Equal Employment Opportunity Commission within the statutory time requirement,

attached as Exhibit 2 and incorporated herein by reference.

ANSWER:         Admitted.

                               Facts Common to All Claims

       29.      For over 20 years, Plaintiff worked as a loyal and dedicated employee for

Danville.    From 1994-2007, Plaintiff worked in the Police Department as a

                                              6
                        2:20-cv-02046-CSB-EIL # 4         Page 7 of 24




Transcriptionist and Staff Service Clerk.

ANSWER:       Defendants admit that plaintiff worked for the City for over 20 years and

from 1994-2007 she worked in the Police Department as a Transcriptionist and Staff

Service Clerk. The remaining allegations are denied.

       30.    From 2007-2014, Plaintiff worked as an administrative assistant for the Fire

Department.

ANSWER:       Admitted.

       31.    In 2014, Plaintiff’s position in the Fire Department was eliminated and

Plaintiff was transferred to an administrative assistant position in the Department of

Engineering and Urban Services (EUS) working for Director Schnelle.

ANSWER:       Admitted.

       32.    At the time, the EUS had approximately 20 professional staff working in

urban planning, engineering, and building safety, among other things.

ANSWER:       Denied.

       33.    Plaintiff replaced substantially younger white female employees who

previously filled administrative functions for the EUS.

ANSWER:       Denied.

       34.    Plaintiff was the only Black employee in the EUS and the only Black

administrative assistant working for Danville.

ANSWER:       Defendants admit that plaintiff was the only black administrative assistant

working for the City. The remaining allegations are denied.

       35.    Plaintiff met or exceeded Defendants' legitimate employment expectations.

                                             7
                        2:20-cv-02046-CSB-EIL # 4     Page 8 of 24




ANSWER:       Denied.

       36.    After the transfer, Director Schnelle, on a near-daily basis, subjected

Plaintiff to a targeted campaign of unlawful discrimination and harassment based on her

race (Black) and age.

ANSWER:       Denied.

       37.    Plaintiff was told Director Schnelle "has it out for her" and that she was

"on his bad side." Plaintiff was also told that Director Schnelle had the power and

authority to get his way in the Department.

ANSWER:       Defendants lack knowledge sufficient to form a belief as to the truth of the

allegations contained in paragraph 37.

      38.     In 2016, Plaintiff began to engage in protected activity by reporting that

she reasonably believed she was being subjected to unlawful discrimination and

harassment based on her race (Black) and her age and by opposing discrimination and

harassment.

ANSWER:       Denied.

       39.    Since then, on several occasions, Plaintiff engaged in protected

activity, among other ways, by reporting what she reasonably believed was unlawful

harassment and discrimination based on her race (Black) and her age to Danville's

Human Resources department, Danville's Human Relations department the EEOC

and the IDHR. Plaintiff first reported to the EEOC and IDHR in or around March 2017.

ANSWER:       Defendants admit that plaintiff engaged in protected activity by filing

charges of discrimination based on race and age to the EEEOC and IDHR but deny that

                                              8
                           2:20-cv-02046-CSB-EIL # 4   Page 9 of 24




her internal complaints alleged race or age discrimination.

       40.       Specifically, Plaintiff was subjected to materially different terms and

conditions of employment based on her race and/or age, including but not limited

to, having some of her job duties removed; not being given information necessary to

perform her job duties; not being talked to, and having her requests for time off

denied. In addition, Plaintiff was suspended for unjustified reasons.

ANSWER:          Denied.

       41.       Director Schnelle also preferred to have his administrative work

performed by an assistant outside the EUS. Director Schnelle's preferred assistant was

less experienced and less qualified than Plaintiff and outside of the protected classes

in that she was, among other things, not Black and substantially younger than Plaintiff.

ANSWER:          Denied.

       42.       Plaintiff repeatedly complained to Danville about the different terms

and conditions of her employment to no avail.

ANSWER:          Defendants admit that plaintiff complained to Danville but deny the

remaining allegations in paragraph 42.

       43.       Since filing Charges of Discrimination, Plaintiff was further subjected

to different terms and conditions of employment, including being directed not to seek

assistance from or communicate with any employees and being disciplined

unjustifiably.

ANSWER:          Denied.

       44.       On February 27, 2018, Mayor Eisenhauer and Director Schnelle met,

                                             9
                     2:20-cv-02046-CSB-EIL # 4       Page 10 of 24




conferred and decided to terminate Plaintiff based on her alleged "misconduct" at work.

ANSWER:      Defendants admit that Mayor Eisenhauer and Director Schnelle

terminated plaintiff on February 27, 2018. The remaining allegations are denied.

      45.    In terminating Plaintiff, Defendants departed and deviated substantially

from stated City policies and the Collective Bargaining Agreement.

ANSWER:      Denied.

      46.    The reasons given by Mayor Eisenhauer and Director Schnelle for

terminating Plaintiff were pretexts for unlawful discrimination and retaliation.

ANSWER:      Denied.

      47.    Mayor Eisenhauer and Director Schnelle did not honestly believe the

reasons they gave for terminating Plaintiff.

ANSWER:      Denied.

      48.    On or about October 10, 2018, an Arbitrator ruled there were no

reasonable grounds for termination and Danville was ordered to reinstate Plaintiff.

ANSWER:      Admitted.

      49.    On or about October 22, 2018, Plaintiff was reinstated to the Danville

Police Department reporting to Director Thomason.

ANSWER:      Admitted.

       50.   Since she returned to work, Director Thomason subjected Plaintiff to

further retaliation by, among other ways, setting her up to fail and making it

impossible for her to succeed by refusing to communicate with her in material

ways, refusing to provide her with a job description so she would know what was

                                           10
                        2:20-cv-02046-CSB-EIL # 4     Page 11 of 24




expected, denying her access to files and folders and failing to provide training, among

other ways.

ANSWER:          Denied.

       51.       In November 2018, Mayor Eisenhauer resigned and Mayor Williams

became the Acting Mayor.

ANSWER:          Admitted.

       52.       Plaintiff reported Director Thomason's retaliation directly to Acting

Mayor Williams who, for months, permitted and enabled the retaliation to continue by

ignoring, disregarding and taking no action to protect Plaintiff or stop her from being

subjected to retaliation, among other ways.

ANSWER:          Defendants admit that plaintiff brought a complaint to Mayor Williams

but deny the remaining allegations in paragraph 52.

       53.       In April 2019, Director Schnelle resigned. Director Thomason also

ultimately resigned.

ANSWER:          Defendants deny that Directors Schnelle and Thomason resigned, they

retired.

           54.   On or about September 17, 2019, the EEOC issued a reasonable cause

 determination stating that the evidence obtained in the investigation establishes

 reasonable cause to believe that Danville discriminated against Plaintiff because of

 her race, Black, by subjecting her to harassment and different terms and conditions of

 employment, and in retaliation for engaging in protected activity by further subjecting

 her to different terms and conditions of employment, and by disciplining and

                                            11
                      2:20-cv-02046-CSB-EIL # 4      Page 12 of 24




 discharging her, in violation of Title VII.

ANSWER:       Admitted.

       55.    The actions of each and all Defendants in intentionally engaging in

and condoning the discrimination and retaliation against Plaintiff caused Plaintiff great

mental anguish, humiliation, degradation, physical and emotional pain and suffering,

inconvenience, lost wages and benefits, future pecuniary losses, and other damages.

ANSWER:       Denied.

                                        Count I
                (Violation of Title VII of the Civil Rights Act of 1964)

       1-55. Plaintiff incorporates by reference paragraphs 1-55 as if fully stated

herein.

ANSWER:       Defendants restate their answers to paragraphs 1 to 55 for their answer

to this paragraph of Count I as though fully set forth herein.

       56.    In direct violation of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e,

et seq., Danville engaged in the discriminatory acts alleged herein and arising out

of, and related to, the Charges of Discrimination attached as Exhibit 1.

ANSWER:       Denied.

       57.    As a result of Danville's discriminatory conduct, Plaintiff suffered injury

to her career, as well as other injuries for which she is entitled to actual and

compensatory damages, as well as equitable relief including front pay.

ANSWER:       Denied.

       58.    Danville's discriminatory conduct was done with malice and/or with


                                               12
                      2:20-cv-02046-CSB-EIL # 4       Page 13 of 24




reckless indifference to Plaintiffs rights.

ANSWER:        Denied.

       WHEREFORE, defendant City of Danville denies that it is liable to plaintiff and

prays that Count I of plaintiff’s complaint be dismissed with costs assessed against

plaintiff.


                                         Count II
          (Violation of Title VII of the Civil Rights Act of 1964 - Retaliation)

       1-58. Plaintiff incorporates by reference paragraphs 1-58 as if fully stated

herein.

ANSWER:        Defendants restate their answers to paragraphs 1 to 58 for their answer

to the above paragraph of Count II as though fully set forth herein.

        59.    Based upon, the foregoing facts, as well as others, Plaintiff was subjected

to unlawful employment actions in retaliation for engaging in protected activity by,

among other ways, reporting and/or opposing unlawful race discrimination and

harassment.

ANSWER:        Denied.

       60.     In direct violation of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et

seq., Danville    retaliated against Plaintiff for engaging in protected activity by,

among other ways, reporting and/or opposing unlawful race discrimination and

harassment.

ANSWER:        Denied.

        61.    As a result of Danville's retaliatory conduct, Plaintiff has suffered injury

                                              13
                      2:20-cv-02046-CSB-EIL # 4        Page 14 of 24




to her career, as well as other injuries for which she is entitled to actual and

compensatory damages, as well as equitable relief including front pay.

ANSWER:       Denied.

        62.   Danville's discriminatory conduct was done with malice and/or with

reckless indifference to Plaintiffs rights.

ANSWER:       Denied.

       WHEREFORE, defendant City of Danville denies that it is liable to plaintiff and

prays that Count II of plaintiff’s complaint be dismissed with costs assessed against

plaintiff.

                                        Count III
                    (42 U.S.C. § 1983- First Amendment Retaliation)

       1-62. Plaintiff incorporates by reference paragraphs 1-62 as if fully stated

herein against all Defendants.

ANSWER:       Defendants restate their answers to paragraphs 1-62 for their answer to

the above paragraph of Count III as though fully set forth herein.

        63.   The   First   and   Fourteenth       Amendments   of     the   United   States

Constitution protect public employees from retaliation.

ANSWER:       Defendants admit the existence of those Amendments but deny

violating same.

       64.    During the relevant time period, Plaintiff engaged in First Amendment

protected activity, among other ways, by speaking out as a citizen on matters of

public concern that Defendants opposed.


                                              14
                     2:20-cv-02046-CSB-EIL # 4       Page 15 of 24




ANSWER:      Denied.

      65.    During the relevant time period, Defendants intentionally retaliated

against Plaintiff for engaging in First Amendment protected activity.

ANSWER:      Denied.

      66.    The actions of each and all Defendants reflect an official act, policy,

custom, or pattern of official conduct of engaging in and condoning retaliation.

ANSWER:      Denied.

      67.    During the relevant time period, Mayor Eisenhauer was a final

policymaker for Danville and had final policy making authority.

ANSWER:      Denied.

      68.    During the relevant time period, Mayor Eisenhauer delegated to

Director Schnelle and Director Thomason final policymaking authority as it relates to

the conduct alleged herein.

ANSWER:      Denied.

      69.    During the relevant time period, Mayor Williams was a final

policymaker for Danville and had final policy making authority.

ANSWER:      Denied.

      70. During the relevant time period, Mayor Williams delegated to Director

Thomason final policymaking authority as it relates to the conduct alleged herein.

ANSWER:      Denied.

      71.    Defendants are responsible for the acts of their staff, who were acting

within the scope of their employment, and pursuant to a policy, custom, and/or

                                           15
                      2:20-cv-02046-CSB-EIL # 4       Page 16 of 24




practice of retaliation and violations of individuals' rights under the Fourteenth

Amendment to the Constitution of the United States.

ANSWER:       Denied.

       72.    Defendants' conduct was pursuant to a policy and practice of retaliation

by its employees and supervisors and with the knowledge and acquiescence of

Defendants, Defendants' staff, and Defendants' supervisory officials.

ANSWER:       Denied.

       73.    Each and all Defendants knew and should have known that Plaintiff

was being subjected to retaliation for engaging in protected activity.

ANSWER:       Denied.

       74.    Despite this, Defendants failed to take any effective remedial action,

and turned a blind eye to the retaliation.

ANSWER:       Denied.

       75.    Each and all Defendants' action violated Plaintiff's right to be free

from retaliation under the First and Fourteenth Amendment of the United States

Constitution and 42 U.S.C. § 1983.

ANSWER:       Denied.

       76.    Each and all Defendants subjected Plaintiff to unlawful retaliatory acts

in violation of her rights under the United States Constitution.

ANSWER:       Denied.

       77.    The actions of each and all Defendants were intentional, willful, and

malicious and/or in reckless disregard of Plaintiff's rights as secured by 42 U.S.C. §

                                             16
                      2:20-cv-02046-CSB-EIL # 4        Page 17 of 24




1983 and the Civil Rights Act of 1991.

ANSWER:       Denied.

        WHEREFORE, defendants deny that they are liable to plaintiff and pray that

Count III of plaintiff’s complaint be dismissed with costs assessed against plaintiff.



                                      Count IV
              (42 U.S.C. § 1983 Equal Protection- Race Discrimination)

        78.   Plaintiff incorporates by reference paragraphs 1-77 as if fully stated

herein against all Defendants.

ANSWER:       Defendants restate their answers to paragraphs 1 to 77 for their answer

to the above paragraph of Count IV as though fully set forth herein.

        79.   Each and all Defendants intentionally subjected Plaintiff to unequal

and discriminatory treatment on the basis of her race and by knowingly refusing to

protect her from the discrimination.

ANSWER:       Denied.

        80.   The actions of each and all Defendants reflect a policy, custom, or

pattern of official conduct of engaging in and condoning discrimination on the basis of

race.

ANSWER:       Denied.

        81.   Each and all Defendants knew and should have known that Plaintiff

was being subjected to discrimination on the basis of her race. Despite this, they failed

to take any effective remedial action, and turned a blind eye to the discrimination.


                                            17
                     2:20-cv-02046-CSB-EIL # 4        Page 18 of 24




ANSWER:      Denied.

       82.   Each and all Defendants' actions violated Plaintiff's equal protection

right to be free from racial discrimination under the Fourteenth Amendment of the

United States Constitution and 42 U.S.C. § 1983.

ANSWER:      Denied.

      83.    Each and all Defendants subjected Plaintiff to an unlawful and

discriminatory treatment in violation of her equal protection rights under the

United States Constitution.

ANSWER:      Denied.

       84.   The actions of each and all Defendants were intentional, willful, and

malicious and/or in reckless disregard of Plaintiff's rights as secured by 42 U.S.C. §

1983 and the Civil Rights Act of 1991.

ANSWER:      Denied.

      WHEREFORE, defendants deny that they are liable to plaintiff and pray that

Count IV of plaintiff’s complaint be dismissed with costs assessed against plaintiff.

                                       Count V
        (Violation of the Age Discrimination in Employment Act, 29 U.S.C. § 621)

      85.    Plaintiff incorporates by reference paragraphs 1-84 as if fully stated herein

against Danville.

ANSWER:      Defendant City of Danville restates its answers to paragraphs 1 to 84

for their answer to the above paragraph of Count V as though fully set forth herein.




                                            18
                         2:20-cv-02046-CSB-EIL # 4        Page 19 of 24




        86.    Plaintiff brings this claim pursuant to Age Discrimination in Employment

Act, 29 U.S.C. § 621, et. seq., ("ADEA'').

ANSWER:        Defendant admits the existence of the statute cited but denies violating

same.

        87.    During the relevant time period, Plaintiff was a person protected by the

provisions of the ADEA.

ANSWER:        Admitted.

         88.        During the relevant time period, Danville operated and did business

 within the venue and jurisdiction of this judicial circuit and is an employer under the

 ADEA.

ANSWER:        Admitted.

        89.    In     direct   violation     of   the   ADEA,   Danville   engaged   in   the

discriminatory acts alleged herein and described in the Charges of Discrimination

attached as Exhibit 1.

ANSWER:        Denied.

        90.    As a result of Danville's discriminatory conduct, Plaintiff has suffered

injury to her career as well as other injuries for which she is entitled to damages

and equitable relief including front pay.

ANSWER:        Denied.

        91.    Danville's discriminatory conduct, was done intentionally with malice

and/or with reckless indifference to Plaintiffs rights.

ANSWER:        Denied.

                                                  19
                      2:20-cv-02046-CSB-EIL # 4        Page 20 of 24




       WHEREFORE, defendant City of Danville denies that it is liable to plaintiff and

prays that Count V of plaintiff’s complaint be dismissed with costs assessed against

plaintiff.

                                     Count VI
       (Violation of the Age Discrimination in Employment Act- Retaliation)

       1-91. Plaintiff incorporates by reference paragraphs 1-91 as if fully stated herein.

ANSWER:       Defendant City of Danville restates its answers to paragraphs 1 to 91

for its answer to the above paragraph of Count VI as though fully set forth herein.

       92.    Based upon, the foregoing facts, as well as others, Plaintiff was subjected to

unlawful employment actions in retaliation for engaging in protected activity by,

among other ways, reporting and/or opposing unlawful age discrimination at work.

ANSWER:       Denied.

       93.    In direct violation of the ADEA, Danville retaliated against Plaintiff for

engaging in protected activity by, among other ways, reporting and/or opposing

unlawful age discrimination.

ANSWER:       Denied.

       94.    As a result of Danville's retaliatory conduct, Plaintiff has suffered injury

to her career, as well as other injuries for which she is entitled to damages and

equitable relief, including front pay.

ANSWER:       Denied.

       95.    Danville's discriminatory conduct was done with malice and/or with

reckless indifference to Plaintiffs rights.


                                              20
                       2:20-cv-02046-CSB-EIL # 4         Page 21 of 24




ANSWER:       Denied.

       WHEREFORE, defendant City of Danville denies that it is liable to plaintiff and

prays that Count VI of plaintiff’s complaint be dismissed with costs assessed against

plaintiff.

                               AFFIRMATIVE DEFENSES

   Defendants, City of Danville, Scott Eisenhauer, Robert David Schnelle, Rickey

Williams, and Larry Thomason, by their attorney, for their affirmative defenses to the

Complaint of plaintiff Lisa Robinson, state as follows:

                                First Affirmative Defense


   Plaintiff failed to state a claim for relief that is plausible on its face when she

provided only conclusory legal statements and abstract recitations of the elements of a

cause of action which are insufficient to state a proper claim. Swanson v. Citibank,

N.A., 614 F.3d 400, 404-05 (7th Cir. 2010); Fed.R.Civ.P. 12(b)(6).


                              Second Affirmative Defense

   Defendant City of Danville cannot be liable under Title VII and the ADEA for any

alleged conduct which occurred more than 300 days before plaintiff filed her charge of

discrimination with the EEOC. E.E.O.C. v. Harvey L. Walner & Assocs., 91 F.3d 963,

970 (7th Cir. 1996).


                                Third Affirmative Defense




                                              21
                      2:20-cv-02046-CSB-EIL # 4         Page 22 of 24




   The individual defendants are entitled to qualified immunity for the claims brought

against them.


                               Fourth Affirmative Defense


   Plaintiff’s First Amendment claim is barred by Garcetti v. Ceballos, 547 U.S. 410, 418

(2006), to the extent her claim is based on her official duties.


                                Fifth Affirmative Defense

   The City is immune from liability regarding the payment of punitive damages for

plaintiff’s claims. City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271, 101 S. Ct.

2748, 2762 (1981).


                               Sixth Affirmative Defense

   In the event that any of the allegations of unlawful conduct contained in the

complaint are found to have merit, defendants would have made the same decisions

irrespective of plaintiff’s legally protected status.


                              Seventh Affirmative Defense

   In the event that any of the allegations of unlawful conduct contained in the

complaint are found to have merit, the City took prompt and effective action reasonably

calculated to remedy any such acts and has no liability for them.




                                              22
                   2:20-cv-02046-CSB-EIL # 4      Page 23 of 24




                                             Respectfully submitted,



                                             CITY OF DANVILLE, SCOTT
                                             EISENHAUER, ROBERT DAVID
                                             SCHNELLE, RICKEY WILLIAMS, and
                                             LARRY THOMASON


                                        By: /s/Julie A. Bruch
                                            Attorney for Defendants


Julie A. Bruch, #6215813
O’Halloran Kosoff Geitner & Cook, LLC
650 Dundee Road, #475
Northbrook, Illinois 60062
Telephone: 847-291-0200
Facsimile: 847-291-9230
jbruch@okgc.com




                                        23
                     2:20-cv-02046-CSB-EIL # 4       Page 24 of 24




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

LISA ROBINSON,                                  )
                                                )
      Plaintiff,                                )      Case No. 20-CV-02046-CSB-EIL
                                                )
CITY OF DANVILLE, a municipal body,             )
SCOTT EISENHAUER, in his individual and         )
official capacity, DAVID SCHNELLE, in his       )
individual and official capacity, RICKEY        )
WILLIAMS, in his individual and official        )
capacity, and LARRY THOMASON, in his            )
individual and official capacity,               )
                                                )
      Defendants.                               )

                             CERTIFICATE OF SERVICE

      I hereby certify that on April 27, 2020 I electronically filed Defendants’ Answer
and Affirmative Defenses to Plaintiff’s Complaint with the Clerk of Court using the
CM/ECF system and will send notification of such filing to the following registered
CM/ECF participant(s):

Jeffrey R Kulwin
KULWIN MASCIOPINTO & KULWIN LLP
jkulwin@kmklawllp.com

                                                CITY OF DANVILLE, SCOTT
                                                EISENHAUER, ROBERT DAVID
                                                SCHNELLE, RICKEY WILLIAMS, and
                                                LARRY THOMASON

                                         By:    s/Julie A. Bruch

Julie A. Bruch, #6215813
O’Halloran Kosoff Geitner & Cook, LLC
650 Dundee Road, #475
Northbrook, Illinois 60062
Telephone: 847-291-0200
Facsimile: 847-291-9230
jbruch@okgc.com

                                           24
